DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendment filed on 08/19/22.
Claims 1-20 are under examination.
Claims 1 & 9 are amended.

Terminal Disclaimer
5.	Electronic terminal disclaimer (TD) filed on 08/19/22 has been reviewed and approved on 08/19/22. 

Information Disclosure Statement’s
6.	The information disclosure statement(s) submitted on 05/27/22 have being considered by the examiner and made of record in the application file. 


Response to Arguments
7.	Applicant’s amendments filed on 08/19/22to overcome a specification objections (title) have been fully considered and are persuasive. Therefore, the specification objections has been withdrawn.
8.	The e-Terminal disclaimers filed on 08/19/22 has been reviewed and are accepted by the office.  The terminal disclaimer has been recorded and therefore, claims 1-20 are allowed over the TD filed on 08/19/22.


Allowable Subject Matter
9.	Claims 1-20 are allowed in light of the applicant’s argument, TD, and in light of the prior art in the record. 


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Zakrzewska et al. 2020/0389798 A1 (Title: Channel selection in wireless network) (See Para. 0007, 0030-0031 & 0051).
B.	Pelletier et al. 2020/0059345 A1 (Title: receiver bandwidth adaptation) (See Para. 0063, 0093-0094 & 0159).
C.	Deenoo et al. 2019/0104551 A1 (Title: Method for initial access using signature) (See Para. 0007, 0030-0031 & 0051).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469